DISSENTING OPINION OF
TOWSE, C. J.
I respectfully concur only in the principles of law enumerated in the majority opinion and in the voluntary act of withdrawal of Mr. Justice Ingram M. Stainback from participation in the hearing of this matter.
*286I am of the opinion, upon the entire record before us, the exhibits, the subject matter of the respective affidavits and the arguments of all counsel thereon:
First, that it is incumbent upon Mr. Justice Philip L. Rice as in the case of Mr. Justice Ingram M. Stainback, in order to avoid and dissolve any question whatsoever as to the propriety of Mr. Justice Philip L. Rice sitting as a member of the court upon the hearing of this cause; and
Second, that it is likewise incumbent upon Mr. Justice Philip L. Rice, as in the case of Mr. Justice Ingram M. Stainback, to the end that the fullest measure of dispassionate consideration and impartiality by this court may be insured upon said hearing, rather than chance even the slightest taint, hoAvever obscure, which would or could cast shadoAV or divert the fullest, fairest, and impartial hearing to Avhicli the respondent herein and any other respondent or litigant is entitled in accordance with the fundamental-tenets and highest ideals of traditional concepts of fairness and justice,
That Mr. Justice Philip L. Rice should forthwith, as in the case of Mr. Justice Ingram M. Stainback, voluntarily recuse himself sua, aponte for the compelling reasons that become apparent upon examination and consideration of said record.